DETAILED ACTION
Notices to Applicant
This communication is a First Action Non-Final on the merits. Claims 1-20 as filed 12/04/2019, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims the benefit of priority of United States Provisional Patent Application No. 62/775,122, filed December 4, 2018, and United States Provisional Patent Application No. 62/816,558, filed March 11, 2019, all of which are incorporated herein by reference in their entirety.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the trial eligibility criteria" in Line 7.  There is insufficient antecedent basis for this limitation in the claim. Accordingly, Claim 1 and its dependent claims 2-10 are rejection as being indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-10 are drawn to a system for collecting, analyzing, and displaying patient clinical trial data, which is within the four statutory categories (i.e. machine).
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […]: receive, […], a user input for adding a new trial; create a new trial portfolio based on the received user input, the portfolio comprising patient eligibility criteria associated with the new trial; automatically create a patient-trial matching algorithm for the new trial based on the trial eligibility criteria; determine, based on electronic patient medical records associated with a plurality of patients and the patient-trial matching algorithm, at least one suggested patient determined to be eligible for the new trial; and transmit, […], instructions for displaying information representing the at least one suggested patient […].
The limitations of collecting, analyzing, and displaying patient clinical trial data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors,” “a user interface of a user device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors,” “a user interface of a user device,” language, collecting user input information to create a new trial portfolio comprising patient eligibility criteria, analyzing the criteria to create a patient matching algorithm and 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “one or more processors,” “a user interface of a user device,” to perform the collecting, analyzing, and displaying patient clinical trial data limitations. The elements in each of these steps are recited at a high-level of generality (i.e., one or more processors and a user interface of a user device as they relate to a general purpose computer (Application Specification [0020], [0024], [0037], Fig 1A). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “one or more processors,” “a user interface of a user device,” to perform the collecting, analyzing, and displaying patient clinical trial data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., one or more processors and a user interface of a user device as they relate to a general purpose computer (Application Specification [0020], [0024], [0037], Fig 1A). Mere instructions to See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-10 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient and clinical trial data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and displaying patient clinical trial data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 11-19 are drawn to a method for collecting, analyzing, and displaying patient clinical trial data, which is within the four statutory categories (i.e. method).
Independent Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 recites […]: receiving, […], a user input for adding a new trial; creating a new trial portfolio based on the received user input, the portfolio comprising patient eligibility criteria associated with the new trial; automatically creating a patient-trial matching algorithm for the new trial based on the patient eligibility criteria; determining, based on electronic patient medical records associated with a plurality of patients and the patient-trial matching algorithm, at least one suggested patient determined to be eligible for the new trial; and transmitting, […], instructions for displaying information representing the at least one suggested patient […].
The limitations of collecting, analyzing, and displaying patient clinical trial data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors,” “a user interface of a user device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processors,” “a user interface of a user device,” language, collecting user input information to create a new trial portfolio comprising patient eligibility criteria, analyzing the criteria to create a patient matching algorithm and determining at least one suggested patient eligible for the new trial based on the algorithm comparing to electronic patient medical records, and transmitting instructions for displaying the at least one suggested patient information in the context of this claim encompasses the user manually collecting, analyzing, and displaying patient clinical trial data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a user interface of a user device,” to perform the collecting, analyzing, and displaying patient clinical trial data limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a user interface of a user device as they relate to a general purpose computer (Application Specification [0020], [0024], [0037], Fig 1A). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a user interface of a user device,” to perform the collecting, analyzing, and displaying patient clinical trial data limitations amounts to no more than See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 12-19 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient and clinical trial data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and displaying patient clinical trial data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claim 20 is drawn to a non-transitory computer-readable medium for collecting, analyzing, and displaying patient clinical trial data, which is within the four statutory categories (i.e. manufacture).
Independent Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 recites […]: receive, via a user interface of a user device, a user input for adding a new trial; create a new trial portfolio based on the received user input, the portfolio comprising patient eligibility criteria associated with the new trial; automatically create a patient-trial matching algorithm for the new trial based on the patient eligibility criteria;  34Attorney Docket No. 13935.0047-00000 determine, based on electronic patient medical records associated with a plurality of patients and the patient-trial matching algorithm, at least one suggested patient determined to be eligible for the new trial; and transmit, to the user device, instructions for displaying information representing the at least one suggested patient in the user interface.
A non-transitory computer-readable medium comprising instructions,” “one or more processors,” and “a user interface of a user device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “A non-transitory computer-readable medium comprising instructions,” “one or more processors,” and “a user interface of a user device,” language, collecting user input information to create a new trial portfolio comprising patient eligibility criteria, analyzing the criteria to create a patient matching algorithm and determining at least one suggested patient eligible for the new trial based on the algorithm comparing to electronic patient medical records, and transmitting instructions for displaying the at least one suggested patient information in the context of this claim encompasses the user manually collecting, analyzing, and displaying patient clinical trial data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “A non-transitory computer-readable medium comprising instructions,” “one or more processors,” and “a user interface of a user device,” to perform the collecting, analyzing, and displaying patient clinical trial data limitations. The elements in each of these steps are recited at a high-level of generality (i.e., non-transitory computer-readable storage medium as any physical memory on which one or more processors may be on and a user interface of a user device as they relate to a general purpose computer (Application Specification [0020], [0024], [0037], Fig 1A). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A non-transitory computer-readable medium comprising instructions,” “one or more processors,” and “a user interface of a user device,” to perform the collecting, analyzing, and displaying patient clinical trial data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. ((i.e., non-transitory computer-readable storage medium as any physical memory on which one or more processors may be on and a user interface of a user device as they relate to a general purpose computer (Application Specification [0020], [0024], [0037], Fig 1A). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2014/0310015 A1 (hereinafter “Goldner”) in view of U.S. Patent Application Pub. No. 2015/0286802 A1 (hereinafter “Kansara”) and U.S. Patent Application Pub. No. 2012/0072232 A1 (hereinafter “Frankham et al”). 
RE: Claim 1 Goldner teaches the claimed: 
1. A computer-implemented system for managing electronic medical records, comprising: one or more processors configured to: […]; create a new trial portfolio […], the portfolio comprising patient eligibility criteria associated with the new trial ((Goldner, [0005], [0102], [0108]) (a system for matching patients including a computer with a CPU having a processor, memory, and an electronic database; the clinical trial management system provides researchers with functionalities to create, update, and maintain clinical trials and trial sites information and/or create enrollment criteria and assign such criteria to specific clinical trials; such enrollment criteria can be referred to as trial-specific enrollment criteria i.e. a trial portfolio));
automatically create a patient-trial matching algorithm for the new trial based on the trial eligibility criteria ((Goldner, [0101]) (The CTMS also allows medical researchers to update and maintain up-to-date clinical trial data, as well as create clinical trial enrollment criteria that can be utilized by the underwriting algorithm to interrogate patient's medical records to find potential matches i.e. a unique patient-trial matching algorithm utilizing the underwritten algorithm compared to the clinical trial enrollment criteria));
determine, based on electronic patient medical records associated with a plurality of patients and the patient-trial matching algorithm, at least one suggested patient determined to be eligible for the new trial ((Goldner, [0109], [0129], [0175]) (the underwriting system affords for processing of a patient’s medical data through a decision model and return of one or more potential clinical trial matches; an illustrative example how the system can load an insurance company patient database and use a decision model to find potential matches for a COPD clinical trial; the underwriting system processes each patient i.e. the data for each patient through the decision model)).
Goldner fails to explicitly teach, but Kansara teaches the claimed: 
receive, via a user interface of a user device, a user input for adding a new trial; create a new trial […] based on the received user input ((Kansara, [0221]) (a study design screen allows a user to set initial parameters at the beginning of the study build process)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara within the method and system for matching patients to clinical trials as taught by Goldner with the motivation of lowering costs and improving trial throughput through a comprehensive clinical trial system (Kansara [0058]). 
Goldner and Kansara fail to explicitly teach, but Frankham et al. teaches the claimed: 
transmit, to the user device, instructions for displaying information representing the at least one suggested patient in the user interface ((Frankham et al., [0076], [0094]) (the analysis interface may include an interface to leads provided by the web crawlers or any other sources, wherein these leads my include community and/or user leads; the report generator may be build including the number of active leads for a specific study wherein the report generator may interface with a web interface for displaying a report)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the display of reports comprising active leads i.e. potential suitable communities/users for a 
RE: Claim 2 Goldner, Kansara, and Frankham et al. teach the claimed: 
2. The system of claim 1, wherein the one or more processors are further configured to receive at least a portion of the trial eligibility criteria from an external database based on the received input ((Frankham et al., [0059], [0084], [0088]) (online survey i.e. external database; a the survey may be designated to identify parameters for a study or trial; the study workflow builder may specify any requirements, data collection, patient input, patient criteria, dosage, treatment plans, treatment duration, etc.)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate an online survey, i.e. external database, for identifying parameters for a study or trial as taught by Frankham et al. within the method and system for matching patients to clinical trials as taught by Goldner and the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara with the motivation of providing a more efficient patient recruitment to adequately power clinical studies (Frankham et al., [0064]). 
RE: Claim 3 Goldner, Kansara, and Frankham et al. teach the claimed:
3. The system of claim 2, wherein the one or more processors are further configured to receive the portion of the trial eligibility criteria based on a trial identifier included in the received input ((Goldner, Fig 3) (refer to a study by its ClinicalTrials.gov identifier)).
RE: Claim 4 Goldner, Kansara, and Frankham et al. teach the claimed: 
4. The system of claim 1, wherein the trial eligibility criteria includes at least one of a trial status, a trial disease, a trial line of therapy, an eligibility age, or a trial biomarker criterion ((Goldner, 
RE: Claim 7 Goldner, Kansara, and Frankham et al. teach the claimed: 
7. The system of claim 1, wherein displaying the information representing the at least one suggested patient in the user interface comprises displaying information representing one or more other trials for the at least one suggested patient ((Goldner, [0030]) (the user of the computer upon finding appropriate clinical trials for the patient to participate in can assist the patient for registering in such a trial, e.g. contacting on or more clinical trial contact individuals and setting up an appointment for the patient to travel to the clinic and be interview)).
RE: Claim 8 Goldner, Kansara, and Frankham et al. teach the claimed: 
8. The system of claim 7, wherein displaying the information representing the one or more other trials comprises displaying a status of the one or more other trials ((Goldner, [0048]) (clinical trial site records contain information about the clinical trial including location, number of patient’s admitted, number of patients allow, open or closed status, etc.)). 
RE: Claim 9 Goldner, Kansara, and Frankham et al. teach the claimed: 
9. The system of claim 1, wherein the one or more processors are further configured to: receive updated patient eligibility criteria for the new trial; update the patient-trial matching algorithm based on the updated patient eligibility criteria; and determine at least one new suggested patient for the updated new trial based on the updated patient-trial matching algorithm and the electronic patient medical records ((Goldner, [0073], [0102]) (The static and dynamic questions asked to patients to build their patient profile can be updated and/or supplemented frequently to reflect new medical developments, trial site selection criteria, new clinical trials, amendments 
RE: Claim 10 Goldner, Kansara, and Frankham et al. teach the claimed: 
10. The system of claim 1, wherein displaying the information representing the at least one suggested patient comprises: displaying patent information of the at least one suggested patient in a first portion of the user interface; and displaying information identifying the new trial in a second portion of the user interface ((Frankham et al., [0094]) (report generator may be configured to generate a report including the number of active leads, i.e. at least one suggested patient, for a specific study i.e. information identifying the new trial; the report may also include the number of active clinical trials, number and details of trial participants for each trial, progress report for each participant, and results for a trial)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the display of reports comprising active leads i.e. potential patients, for a specific study i.e. study information, as taught by Frankham et al. within the method and system for matching patients to clinical trials as taught by Goldner and the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara with the motivation of providing a more efficient patient recruitment to adequately power clinical studies (Frankham et al., [0064]). 
RE: Claim 11 Goldner teaches the claimed: 
11. A computer-implemented method for managing electronic medical records, comprising: […]; creating a new trial portfolio […], the portfolio comprising patient eligibility criteria associated with the new trial ((Goldner, [0005], [0102], [0108]) (a system for matching patients including a computer with a CPU having a processor, memory, and an electronic database; the clinical trial management system provides researchers with functionalities to create, update, and maintain  
automatically creating a patient-trial matching algorithm for the new trial based on the patient eligibility criteria ((Goldner, [0101]) (The CTMS also allows medical researchers to update and maintain up-to-date clinical trial data, as well as create clinical trial enrollment criteria that can be utilized by the underwriting algorithm to interrogate patient's medical records to find potential matches i.e. a unique patient-trial matching algorithm utilizing the underwritten algorithm compared to the clinical trial enrollment criteria));
determining, based on electronic patient medical records associated with a plurality of patients and the patient-trial matching algorithm, at least one suggested patient determined to be eligible for the new trial ((Goldner, [0109], [0129], [0175]) (the underwriting system affords for processing of a patient’s medical data through a decision model and return of one or more potential clinical trial matches; an illustrative example how the system can load an insurance company patient database and use a decision model to find potential matches for a COPD clinical trial; the underwriting system processes each patient i.e. the data for each patient through the decision model)).
Goldner fails to explicitly teach, but Kansara teaches the claimed: 
receive, via a user interface of a user device, a user input for adding a new trial; create a new trial […] based on the received user input ((Kansara, [0221]) (a study design screen allows a user to set initial parameters at the beginning of the study build process)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara within the method and system for matching patients to clinical trials as taught by 
Goldner and Kansara fail to explicitly teach, but Frankham et al. teaches the claimed: 
transmit, to the user device, instructions for displaying information representing the at least one suggested patient in the user interface ((Frankham et al., [0076], [0094]) (the analysis interface may include an interface to leads provided by the web crawlers or any other sources, wherein these leads my include community and/or user leads; the report generator may be build including the number of active leads for a specific study wherein the report generator may interface with a web interface for displaying a report)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the display of reports comprising active leads i.e. potential suitable communities/users for a specific study as taught by Frankham et al. within the method and system for matching patients to clinical trials as taught by Goldner and the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara with the motivation of providing a more efficient patient recruitment to adequately power clinical studies (Frankham et al., [0064]). 
RE: Claim 12 Goldner, Kansara, and Frankham et al. teach the claimed:
12. The method of claim 11, further comprising receiving at least a portion of the patient eligibility criteria from an external database based on the received input ((Frankham et al., [0059], [0084], [0088]) (online survey i.e. external database; a the survey may be designated to identify parameters for a study or trial; the study workflow builder may specify any requirements, data collection, patient input, patient criteria, dosage, treatment plans, treatment duration, etc.)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate an online survey, i.e. external database, for identifying parameters for a study or trial as taught 
RE: Claim 13 Goldner, Kansara, and Frankham et al. teach the claimed:
13. The method of claim 12, further comprises receiving the portion of the patient eligibility criteria based on a trial identifier included in the received input ((Goldner, Fig 3) (refer to a study by its ClinicalTrials.gov identifier)).
RE: Claim 14 Goldner, Kansara, and Frankham et al. teach the claimed:
14. The method of claim 11, wherein the patient eligibility criteria includes at least one of a trial status, a trial disease, a trial line of therapy, an eligibility age, or a trial biomarker criterion ((Goldner, [0070]) (Some examples of acceptance criteria that can be used include: the patient must be within a certain age range, must be female, must live within a certain geographic region, must have skin cancer, must have not had previous surgery, must have been diagnosed with cancer within the last six months, cancer must not have spread to other body organs, etc.)).
RE: Claim 17 Goldner, Kansara, and Frankham et al. teach the claimed:
17. The method of claim 11, wherein displaying the information representing the at least one suggested patient in the user interface comprises displaying information representing one or more other trials for the at least one suggested patient ((Goldner, [0030]) (the user of the computer upon finding appropriate clinical trials for the patient to participate in can assist the patient for registering in such a trial, e.g. contacting on or more clinical trial contact individuals and setting up an appointment for the patient to travel to the clinic and be interview)).
RE: Claim 18
18. The method of claim 17, wherein displaying information representing the one or more other trials comprises displaying a status of the one or more other trials ((Goldner, [0048]) (clinical trial site records contain information about the clinical trial including location, number of patient’s admitted, number of patients allow, open or closed status, etc.)).
RE: Claim 19 Goldner, Kansara, and Frankham et al. teach the claimed:
19. The method of claim 11, further comprises: receiving updated patient eligibility criteria for the new trial; updating the patient-trial matching algorithm based on the updated patient eligibility criteria; and determining at least one new suggested patient for the updated new trial by based on the updated patient-trial matching algorithm and the electronic medical records of the plurality of patients ((Goldner, [0073], [0102]) (The static and dynamic questions asked to patients to build their patient profile can be updated and/or supplemented frequently to reflect new medical developments, trial site selection criteria, new clinical trials, amendments to clinical trial protocols, and other developments; the CTMS also provides medical researchers with functionalities to update and maintain clinical trials an trial site information and/or create enrollment criteria and assign such criteria to specific clinical trials)).
RE: Claim 20 Goldner teaches the claimed: 
20. […] create a new trial portfolio […], the portfolio comprising patient eligibility criteria associated with the new trial 
automatically create a patient-trial matching algorithm for the new trial based on the patient eligibility criteria ((Goldner, [0101]) (The CTMS also allows medical researchers to update and maintain up-to-date clinical trial data, as well as create clinical trial enrollment criteria that can be utilized by the underwriting algorithm to interrogate patient's medical records to find potential matches i.e. a unique patient-trial matching algorithm utilizing the underwritten algorithm compared to the clinical trial enrollment criteria));
determine, based on electronic patient medical records associated with a plurality of patients and the patient-trial matching algorithm, at least one suggested patient determined to be eligible for the new trial ((Goldner, [0109], [0129], [0175]) (the underwriting system affords for processing of a patient’s medical data through a decision model and return of one or more potential clinical trial matches; an illustrative example how the system can load an insurance company patient database and use a decision model to find potential matches for a COPD clinical trial; the underwriting system processes each patient i.e. the data for each patient through the decision model)).
Goldner fails to explicitly teach, but Kansara teaches the claimed: 
A non-transitory computer-readable medium comprising instructions that when executed by one or more processors, cause the one or more processors to: receive, via a user interface of a user device, a user input for adding a new trial ((Kansara, [0109], [0221]) (computer-executable instructions and data may be programmed into and tangibly embodied in a non-transitory computer-readable medium; a study design screen allows a user to set initial parameters at the beginning of the study build process)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara within the method and system for matching patients to clinical trials as taught by 
Goldner and Kansara fail to explicitly teach, but Frankham et al. teaches the claimed: 
transmit, to the user device, instructions for displaying information representing the at least one suggested patient in the user interface ((the analysis interface may include an interface to leads provided by the web crawlers or any other sources, wherein these leads my include community and/or user leads; the report generator may be build including the number of active leads for a specific study wherein the report generator may interface with a web interface for displaying a report)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the display of reports comprising active leads i.e. potential suitable communities/users for a specific study as taught by Frankham et al. within the method and system for matching patients to clinical trials as taught by Goldner and the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara with the motivation of providing a more efficient patient recruitment to adequately power clinical studies (Frankham et al., [0064]). 
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2014/0310015 A1 (hereinafter “Goldner”) in view of U.S. Patent Application Pub. No. 2015/0286802 A1 (hereinafter “Kansara”) and U.S. Patent Application Pub. No. 2012/0072232 A1 (hereinafter “Frankham et al”), and further in view of U.S. Patent Application Pub. No. 2012/0129139 A1 (hereinafter “Partovi”). 
RE: Claim 5 Goldner, Kansara, and Frankham et al. teach the claimed: 
5. The system of claim 1.
Goldner, Kansara, and Frankham et al. fail to explicitly teach, but Partovi teaches the claimed:  
wherein displaying the information representing the at least one suggested patient in the user interface comprises displaying a patient schedule including a doctor appointment of the at least one suggested patient ((Partovi, [0037]) (the system gives monitoring capabilities to authorized members of the patient’s support community the ability to view the patient’s appointment calendar and daily monitoring requirements)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the displaying of a patient’s appointment calendar to authorized members as taught by Partovi within the method and system for matching patients to clinical trials as taught by Goldner, the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara, and the display of reports comprising active leads i.e. potential suitable communities/users for a specific study as taught by Frankham et al. with the motivation of improving outcomes and costs in the healthcare system by providing more informed patients and healthcare providers (Partovi, [0005]). 
RE: Claim 6 Goldner, Kansara, Frankham et al., and Partovi teaches the claimed: 
6. The system of claim 5, wherein displaying the patient schedule comprises displaying information of a doctor or a location associated with the doctor appointment of the at least one suggested patient ((Partovi, [0106]) (Based on the information transmitted, the health care server may obtain specific calendar events for the user, such as doctor's appointments, as well as general calendar events of interest based on one or more attributes of the patient, such as their condition, location, medical history, prescriptions, support community, and the like.)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the displaying of a patient’s appointment calendar including doctor’s appointments and attributes of the patient such as condition, location, medical history, prescripts, support community, and the like, as taught by Partovi within the method and system for matching patients to clinical trials as taught by Goldner, the study design screen for allowing a user to set initial parameters in a study build 
RE: Claim 15 Goldner, Kansara, and Frankham et al. teach the claimed:
15. The method of claim 11.
Goldner, Kansara, and Frankham et al. fail to explicitly teach, but Partovi teaches the claimed:  
wherein displaying the information representing the at least one suggested patient in the user interface comprises displaying a patient schedule including a doctor appointment of the at least one suggested patient ((Partovi, [0037]) (the system gives monitoring capabilities to authorized members of the patient’s support community the ability to view the patient’s appointment calendar and daily monitoring requirements)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the displaying of a patient’s appointment calendar to authorized members as taught by Partovi within the method and system for matching patients to clinical trials as taught by Goldner, the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara, and the display of reports comprising active leads i.e. potential suitable communities/users for a specific study as taught by Frankham et al. with the motivation of improving outcomes and costs in the healthcare system by providing more informed patients and healthcare providers (Partovi, [0005]). 
RE: Claim 16 Goldner, Kansara, Frankham et al., and Partovi teaches the claimed:
16. The method of claim 15, wherein displaying the patient schedule comprises displaying information of a doctor or a location associated with the doctor appointment of the at least one suggested patient ((Partovi, [0106]) (Based on the information transmitted, the health care server may obtain specific calendar events for the user, such as doctor's appointments, as well 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the displaying of a patient’s appointment calendar including doctor’s appointments and attributes of the patient such as condition, location, medical history, prescripts, support community, and the like, as taught by Partovi within the method and system for matching patients to clinical trials as taught by Goldner, the study design screen for allowing a user to set initial parameters in a study build process as taught by Kansara, and the display of reports comprising active leads i.e. potential suitable communities/users for a specific study as taught by Frankham et al. with the motivation of improving outcomes and costs in the healthcare system by providing more informed patients and healthcare providers (Partovi, [0005]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2013/0332191 A1 teaches a system and method for facilitating clinical-trial referrals for which a patient is eligible (Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181.  The examiner can normally be reached on 7:30 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.B./Examiner, Art Unit 3626              

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626